DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 4/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Athley, Korisch and Yao fail to disclose the limitation:
“wherein the first sub-array comprises antenna elements of only a first polarization and the second sub-array comprises antenna elements of only a second polarization”, and
“wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not translated, relative to the entire first sub-array within the antenna array.”
Moreover, Applicant argues that the modification of Korisch with Yao would render Korisch unsatisfactory. 
Examiner disagrees, the fact that Applicant uses Korisch to only teach a second sub-array translated a physical vertical distance from, but not translated, relative to the entire first sub-array within the antenna array, but dismisses the possibility of translating the sub-array in a physical horizontal distance using different a purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference. In re Lintner, 173 USPQ 560.

In the Office Action, the examiner turns to Yao, figure 7 for the teachings of a physical horizontal and a vertical distance only. In this case, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).

In addition, In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 
Moreover, because each antenna regardless of polarization is connected to a phase shifter and a controller, the controller completes the self-adaptive processing on the radiation main lobe and power for the paths of signals. (See Yao para. 53).
Therefore, one of ordinary skill in the art would have used the corresponding theoretical formula as taught by Yao in order to perform the physical horizontal and vertical translation of the antenna sub-arrays of Korisch and/or Athley in order to produce the antenna arrangement as claimed because each antenna element in the sub-arrays can be connected to a phase shifter and a controller and produce the desire radiation pattern regardless of the separation distance or polarization of each sub-array. By doing so, one of ordinary skill in the art can greatly reduce the device complexity and reduce the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53)
For the above reasons independent claims 1, 15 and 16 remain rejected under 35 U.S.C. Sec. 103 as being unpatentable over Athley, Korisch/Tao and Yao.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12 and 15-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0333885 (hereinafter “Athley”), in view of U.S. Pub. No. 2007/0205955 (hereinafter “Korisch”), further in view of European Patent Application EP 3553887 A1 (hereinafter “Yao”).

Regarding claim 1, Athley in figures 3, 10 and 11 disclose an antenna arrangement, the antenna arrangement (Fig. 3) comprising: a baseband chain (Beamformer 1a-c, see Para. [0040]); and an antenna array (FIG. 3:1e), wherein the antenna array (1e) is coupled to the baseband chain (1a-c) and divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) 
Athley does not teach: “wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.”
However, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claim 2, Athley in figures 3 and 10 discloses an antenna arrangement (1e) wherein all the antenna elements (120) have a same power pattern (see paragraph [0062]).

Regarding claims 5 and 6, Athley in figures 1, 3 and 4 discloses an antenna arrangement further comprising: an analog distribution network (interface 42), wherein the antenna array (1f’/1g’) is coupled to the baseband chain (1a-c) via the analog distribution network (42. See FIGs 3 and 4 and paragraph [0042]); and wherein the analog distribution network (42) comprises at least one of: analog phase shifters, power amplifiers and low noise amplifiers (paragraph [0042]).



Regarding claim 8, Athley in figure 3 discloses an antenna arrangement wherein the antenna elements (102) of the first sub-array and the second sub-array (1e) are located in accordance with one and the same uniform linear array.

Regarding claims 9, 10 and 12, Athley and Korisch are silent on disclosing an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array; and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular two-dimensional array.
However, in the same field of endeavor, Yao in figures 7-9 teaches the an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array (Fig. 8-9); and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular two-dimensional array (see two antenna sub-arrays 201 and 202 in figures 8 and 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claims 15, Athley in figures 3, 10 and 11 discloses a radio transceiver device (Abstract and Para. [0044]) comprising: an antenna arrangement comprising a baseband chain (Beamformer 1a-c, see Para. [0040]); wherein the antenna array (FIG. 3:1e), wherein the antenna array (1e) is divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (1g’/1g’’). 
Athley does not explicitly disclose: wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.
However, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 


Athley does not explicitly disclose: wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.
However, in the same field of endeavor, Korisch in figure 7 teaches a method for dual-polarization beamforming, wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).

Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claim 18, Athley doesn’t disclose an antenna arrangement, wherein the first sub-array and the second sub-array represent their own respective uniform rectangular array (URA) within the antenna array.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)

Regarding claims 20-22, Athley and Korisch do not disclose the features: wherein a first antenna element of the second sub-array is vertically offset from a corresponding antenna element of the first sub- array;
wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array; and 
wherein a first row of antenna elements of the second sub-array is vertically offset from a corresponding row of antenna elements of the first sub-array.
However, Yao in figures 7-9 teaches an antenna arrangement: wherein a first antenna element of the second sub-array is vertically offset from a corresponding antenna element of the first sub- array (Fig. 8-9); wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array (see figure 8, sub-array 201 and 202); and wherein a first row of antenna elements of the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53)

Claims 1, 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104052529 to Tao et al. (hereinafter “Tao”; with translation provided in Applicant’s IDS), in view of U.S. Pub. No. 2007/0205955 (hereinafter “Korisch”), further in view of European Patent Application EP 3553887 A1 (hereinafter “Yao”).
 
Regarding claim 1, Tao in figure 3 discloses an antenna arrangement, the antenna arrangement comprising: a baseband chain; and an antenna array, wherein the antenna array is coupled to the baseband chain and divided into a first sub-array (upper elements connected to ports 13-16) and a second sub-array (antenna elements connected to ports 5-8), wherein the first sub-array comprises antenna elements of only a first polarization and the second sub-array comprises antenna elements of only a second polarization,  wherein the antenna elements of the first sub-array (13-16) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within 
Moreover, because Tao teaches that since each antenna element is independent, the phase and gain of each antenna element can be digitally controlled (weighted) to form a vertical beam at the sub-array level. The vertical beam can be adjusted by selecting suitable vertical weights to maximize the isolation between the transmitting and receiving sub-arrays. (Tao [76])
Thus, with the digitally control offered by Tao, the antenna array can be divided in different sub-arrays of different polarizations, and one of skill in the art would have employed Tao’s teachings to form the claimed invention in order to increase isolation between elements of distinct polarizations (Tao Para. 67).
In addition, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tao and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the 
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tao, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claims 5 and 6, Tao in figure 3 discloses an antenna arrangement further comprising: an analog distribution network (antenna array controller), wherein the antenna array is coupled to the baseband chain via the analog distribution network (See FIG. 3); and wherein the analog distribution network comprises at least one of: analog phase shifters, power amplifiers and low noise amplifiers (See FIG. 3). 

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Athley/Tao, Korisch and Yao, as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0098689 to Lee et al. (hereinafter “Lee”)

Regarding claim 3, Athley in figures 3, 10 and 11 discloses an antenna arrangement wherein the antenna array (1e/1f/1g) has a pointing direction (see Para. [0008]), and wherein the first sub-array (1f’) and the second sub-array (1g’] are translated relative each other to not physically overlap with each other in the pointing direction (see Para. [0008], [0011] and [0016]: each array having its own polarization direction). 
Moreover, Lee in figures 2, and 10A-10C, in the same field of endeavor, teaches an antenna arrangement wherein the antenna array has a pointing direction (See Fig. 10A-10C), and wherein the first sub-array (10B) and the second sub-array (10C) are translated relative each other to not physically overlap with each other in the pointing direction (See Para. [0187])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley/Tao, Korisch, Yao and Lee to form the claimed invention in order for the beams to be reused in other sectors, therefore, said sectorization may reduce overhead. (See Lee paragraph [0187])

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Athley/Tao, Korisch and Yao, as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0048077 to Zhang et al.  (hereinafter “Zhang”)

Regarding claims 13 and 14, Athley/Tao, Korisch and Yao do not explicitly disclose wherein the antenna arrangement comprises at least two antenna arrays, each of the at least two antenna arrays being coupled to its own baseband chain; and wherein each of the at least two antenna arrays has its own pointing direction.
 However, in the same field of endeavor, Shang in figure 3 teaches an antenna array wherein the antenna arrangement (network device 300) comprises at least two antenna arrays (306 and 308), each of the at least two antenna arrays being coupled to its own baseband chain (Radio modules 302 and 304); and wherein each of the at least two antenna arrays (306/308) has its own pointing direction (See FIG. 3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley/Tao, Korisch, Yao and Zhang to form the claimed invention in order for a network device can be fashioned with said antenna arrays to meet the consumer-driven requirements of a relatively small form factor suitable for mounting on ceilings or walls and for the two radio modules to be capable of operating within the same frequency band simultaneously with non-debilitating mutual interference between signals transmitted. (Zhang paragraphs [0024-0025])

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845